Cuyahoga App. No. 89797, 2007-Ohio-6493. On March 31, 2008, this court found Daries Y. Sherrills to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that Sherrills was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On April 8, 2008, Sherrills filed a motion for leave to file a motion for reconsideration of the entry filed *1465March 31, 2008. Upon consideration thereof,
It is ordered by the court that the motion for leave is denied.